DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 11/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 08/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,094,060B1. Although the claims at issue are not identical, they are not patentably distinct from each other because:
As per claim 1, ‘060 patent teaches a system for tracking a plaque-based disease based on non-invasive medical image analysis of a medical image of a subject to determine a state of accessing, by a computer system, a first set of plaque parameters and a first set of vascular parameters associated with a coronary artery region of a subject, wherein the first set of plaque parameters and the first set of vascular parameters are derived from a first medical image of the coronary artery region of the subject comprising one or more regions of plaque, wherein the first medical image of the coronary artery region of the subject is obtained non-invasively at a first point in time, wherein the first set of plaque parameters comprises a ratio or function of volume or surface area, heterogeneity index, geometry, location and density of the one or more regions of plaque at the first point in time, and wherein the first set of vascular parameters comprises one or more measures of narrowing or remodeling of a vasculature at the first point in time; generating, by the computer system, a first weighted measure of the accessed first set of plaque parameters and the first set of vascular parameters”); access a second medical image of the subject, the second medical image of the subject obtained non-invasively at a second point in time, the second point in time being later than the first point in time, wherein the second medical accessing, by the computer system, a second medical image of the coronary artery region of the subject, wherein the second medical image of the coronary artery region of the subject is obtained non-invasively at a second point in time, the second point in time being later than the first point in time, wherein the second medical image of the coronary artery region of the subject comprises the one or more regions of plaque; identifying, by the computer system, the one or more regions of plaque from the second medical image; determining, by the computer system, a second set of plaque parameters and a second set of vascular parameters associated with the coronary artery region of the subject by analyzing the one or more regions of plaque from the second medical image, wherein the second set of plaque parameters comprises a ratio or function of volume or surface area, heterogeneity index, geometry, location, and density of the one or more regions of plaque at the second point in time, and wherein the second set of vascular parameters comprises one or more measures of narrowing or remodeling of the vasculature at the second point in time”); generate a second weighted measure of a second set of plaque parameters of the subject, wherein the second set of plaque parameters are derived from the second medical image of the subject, wherein the second set of plaque parameters comprises one or more of a ratio or function of volume or surface area, heterogeneity index, geometry, location, or density of the one or more regions of plaque at the second point in time (“generating, by the computer system, a second weighted measure of the determined second set of plaque parameters and the second set of vascular parameters”); analyze a change between the first weighted measure of the first set of plaque parameters and the second weighted measure of the second set of plaque parameters (“analyzing, by the computer system, a change between the first weighted measure of the accessed first set of plaque parameters and the first set of vascular parameters and the second weighted measure of the determined second set of plaque parameters and the second set of vascular parameters”); and determine a state of plaque progression associated with a plaque-based disease for the subject based at least in part on the analyzed change between the first weighted measure of the first set of plaque parameters and the second weighted measure of the second set of plaque parameters, wherein the determined state of plaque progression is configured to be used to track progression of the plaque-based disease for the subject (“determining, by the computer system, a state of plaque progression associated with a plaque-based disease for the subject based at least in part on the analyzed change between the first weighted measure of the accessed first set of plaque parameters and the first set of vascular parameters and the second weighted measure of the determined second set of plaque parameters and the second set of vascular parameters, wherein the determined state of plaque progression comprises one of rapid plaque progression, non-rapid calcium dominant mixed response progression, non-rapid non-calcium dominant mixed response progression, or plaque regression; and tracking, by the computer system, progression of the plaque-based disease based at least in part on the determined state of plaque progression, wherein the computer system comprises a computer processor and an electronic storage medium”).
All limitations in claim 2 are encompassed in claim 2 in ‘060 patent.
All limitations in claim 3 are encompassed in claim 3 in ‘060 patent.
All limitations in claim 4 are encompassed in claim 4 in ‘060 patent.
All limitations in claim 5 are encompassed in claim 5 in ‘060 patent.
All limitations in claim 6 are encompassed in claim 6 in ‘060 patent.
All limitations in claim 7 are encompassed in claim 19 in ‘060 patent.
All limitations in claim 8 are encompassed in claim 7 in ‘060 patent.

All limitations in claim 10 are encompassed in claim 8 in ‘060 patent.
All limitations in claim 11 are encompassed in claim 9 in ‘060 patent.
All limitations in claim 12 are encompassed in claim 10 in ‘060 patent.
All limitations in claim 13 are encompassed in claim 11 in ‘060 patent.
All limitations in claim 14 are encompassed in claim 12 in ‘060 patent.
All limitations in claim 15 are encompassed in claim 13 in ‘060 patent.
All limitations in claim 16 are encompassed in claim 14 in ‘060 patent.
All limitations in claim 17 are encompassed in claim 15 in ‘060 patent.
All limitations in claim 18 are encompassed in claim 16 in ‘060 patent.
All limitations in claim 19 are encompassed in claim 17 in ‘060 patent.
All limitations in claim 20 are encompassed in claim 18 in ‘060 patent.
All limitations in claim 21 are encompassed in claim 1, 19 and 29 in ‘060 patent.
All limitations in claim 22 are encompassed in claim 20 in ‘060 patent.
All limitations in claim 23 are encompassed in claim 21 in ‘060 patent.
All limitations in claim 24 are encompassed in claim 22 in ‘060 patent.
All limitations in claim 25 are encompassed in claim 23 in ‘060 patent.
All limitations in claim 26 are encompassed in claim 23 in ‘060 patent.
All limitations in claim 27 are encompassed in claim 24 in ‘060 patent.
All limitations in claim 28 are encompassed in claim 12 in ‘060 patent.
All limitations in claim 29 are encompassed in claim 25 in ‘060 patent.
All limitations in claim 30 are encompassed in claim 26 in ‘060 patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/Primary Examiner, Art Unit 2667